Citation Nr: 1442797	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis of the thoracic spine, status post-injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1962 through October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Atlanta, Georgia. 

The Virtual VA and VBMS files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for his service-connected degenerative arthritis of the thoracic spine, status post-injury.  During his February 2011 VA examination, the Veteran indicated that he had seen "several doctors over the past several years" for his spine condition.  The record also reflects that the Veteran was treated for his service-connected degenerative arthritis of the thoracic spine at Dekalb Medical Center.  However, complete treatment records from Dekalb Medical Center have not been obtained, and the Veteran's statements at his examination suggest that additional pertinent medical records may also be outstanding.  Therefore, remand is required in order for these records to be obtained by VA and associated with the claims file.

The Veteran contends that his degenerative arthritis of the thoracic spine has continued to progress since his February 2011 VA examination.  While on remand, the RO should afford the Veteran another VA examination to reassess the severity of the Veteran's service-connected degenerative arthritis of the thoracic spine, status post-injury.

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have provided treatment for the service-connected degenerative arthritis of the thoracic spine.  This request should include, but not be limited to, treatment records from Dekalb Medical Center.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected degenerative arthritis of the thoracic spine.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail, with particular attention directed towards limitations in range of motion and pain on motion.  All opinions provided must include a complete rationale.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


